PER CURIAM.
The judgment and sentence in this case are affirmed except for the assessment of a $1,000 public defender’s lien. The record does not show that the defendant was advised of his right to a hearing to contest the amount of the lien as required by Florida Rule of Criminal Procedure 3.720(d)(1). P.J. v. State, 670 So.2d 196 (Fla. 5th DCA 1996). See also Glenn v. State, 657 So.2d 970 (Fla. 5th DCA 1995). The public defender’s lien of $1,000 is stricken, without prejudice to the reimposition of a lien upon remand after compliance with Rule 3.720(d)(1).
JUDGMENT AND SENTENCE AFFIRMED; LIEN STRICKEN; REMANDED.
DAUKSCH, COBB and GOSHORN, JJ., concur.